Citation Nr: 1309238	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1956 to September 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back, neck, and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A December 1970 rating decision denied service connection for a back disability; the Veteran did not file a timely substantive appeal.

2.  The evidence associated with the claims file subsequent to the December 1970 rating decision that was not previously submitted for consideration relates to an unestablished fact necessary to establish the claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The December 1970 rating decision, which denied service connection for a back injury, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the December 1970 rating decision is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  In light of the reopening of the back disability claim and remand of the underlying service connection issue and other service connection issues herein, no discussion of compliance with the VCAA is necessary, as no prejudice to the Veteran may result from any deficiency or untimeliness in notice or assistance.

Reopening Claim for Service Connection for a Back Disability
 
The Veteran filed a claim for service connection for a back injury in October 1970.  The RO denied the claim in a December 1970 rating decision, which found that the service treatment records were negative for any back injury or complaints.  The Veteran filed a timely notice of disagreement (NOD), and the RO continued denial of the claim in a February 1970 Statement of the Case (SOC).  The Veteran did not file a timely substantive appeal.  Consequently, the December 1970 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In April 2009, the Veteran filed a request to reopen his claim of entitlement to service connection for a back disability, and the RO denied reopening of the claim in the February 2010 rating decision that is the subject of this appeal, finding that no new and material evidence demonstrating a nexus between the current back disability and active service had been received.  Notwithstanding the fact that the RO denied reopening of the back disability claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence of record at the time of the last final December 1970 rating decision denying the Veteran's claim for service connection for a back disability was found to be insufficient to grant service connection because the Veteran's service records did not show any evidence of either a back injury or of any back symptoms or complaints.  The evidence of record at the time of the December 1970 rating decision included service treatment records, a VA examination report, and the Veteran's statements.  

The service treatment records were negative for any back injury or back symptoms during active service, including the separation examination report.  At the VA examination, the Veteran reported an injury to his back in 1957 when he had a parachute accident and was left hanging from a plane.  The VA examiner assessed a history of a lumbar strain with good motion.   

Based on the above evidence, the claim for service connection for a back disability was denied.  Specifically, the RO in December 1970 determined that the Veteran's service records showed no signs or symptoms of a back disorder or back injury, and that there was no evidence of a nexus between the current back disability and an event or injury during active service.          

Evidence added to the record since the time of the last final denial in December 1970 includes several "buddy" statements submitted by the Veteran which corroborate the Veteran's history of the parachute accident and subsequent back pain.  In addition, the Veteran testified credibly as to his history of a back injury in service at the January 2012 Board hearing.             

The evidence added to the record since the previous December 1970 denial constitutes new and material evidence.  It corroborates the occurrence of the Veteran's claimed back injury during service, which is an unestablished fact necessary to substantiate the claim.  Further, the additional evidence is not redundant, as there have been no previously submitted statements that corroborated the occurrence of a back injury in service.  Finally, the additional evidence raises a reasonable possibility of substantiating the claim for service connection for a back disability.  For these reasons, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156(a) have been satisfied to reopen service connection for a back disability.  The Board will address the underlying issue of entitlement to service connection for a back disability in the REMAND portion of this decision.


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a back disability is granted.


REMAND

The Veteran contends that his current back, neck, and right hip disabilities began during active service.  Specifically, he contends that he was involved in two accidents during service which caused his current problems.  First, he avers that in March or April 1957, he jumped from a plane with a defective parachute.  As a result, he was left hanging from the plane, bouncing off of the sides of the plane and injuring multiple parts of his body, including his back and neck.  Second, later that year, while stationed in Germany, he was involved in a truck accident in which he was ejected from the back of the truck and landed on bridge pavement, injuring his back and hip.  

The occurrence of both of these in-service injuries is corroborated by multiple "buddy" statements submitted by the Veteran.  Moreover, the Board finds the Veteran's testimony at the January 2012 Board hearing regarding the injuries during active service to be credible, particularly in light of the fact that he has consistently reported the same history of injury in his post-service VA treatment records as well as at a VA examination in 1970.    

The Veteran was afforded a VA examination in September 2011.  The VA examiner provided a negative nexus opinion as to the back, neck, and right hip disabilities because the service treatment records were negative for either the occurrence of an injury to the back, neck, or hip, or complaints of back, neck, or hip problems in service.  

In essence, it appears that the 2011 VA examiner found the Veteran's statement regarding in-service injuries to his back, neck, and hip to be not credible, and thus, did not take his statement into account in reaching his opinion.  However, the Veteran is competent to report the onset of back, neck, and hip pain during service, as well as the injuries that precipitated the pain.  See Layno v. Brown, 6 Vet. App. 469 (1994).  Moreover, the Board finds his statements as to the in-service injuries and subsequent back, neck, and hip pain to be credible.  

For the foregoing reasons, the Board finds that a VA addendum opinion is necessary to determine whether the Veteran's current back, neck, or right hip disabilities were caused or aggravated by events that occurred during active service, assuming that the Veteran's history of in-service injuries is true.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain an addendum VA opinion, from the same 2011 VA examiner, if possible, as to whether the Veteran's current back, neck, and right hip disabilities were caused or aggravated by events that occurred during active service.  In providing his/her opinion, the VA clinician should assume that the Veteran's history of in-service injuries, as outlined above, is true.   

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


